Citation Nr: 0919452	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  02-14 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.

The Veteran testified at videoconference hearings before the 
undersigned in March 2008 and another Veterans Law Judge in 
September 2003 and at a personal hearing before a Decision 
Review Officer in October 2002.  Transcripts of these 
hearings are associated with the claims file.

In March 2004, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and 
again in October 2007, so the Veteran could be afforded a 
hearing.  Thereafter, the Board remanded the case in March 
2008 for further development, and it now returns to the Board 
for appellate review.


FINDINGS OF FACT

1.  The Veteran is not shown to have engaged in combat with 
the enemy.

2.  There is no evidence of record corroborating the 
Veteran's claimed in-service stressors. 

3. The medical evidence of record does not demonstrate that 
the Veteran has a current diagnosis of PTSD as a result of a 
verified stressor from service. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
active duty military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
AOJ decision on the claims for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran 
was not provided with VCAA compliant notice prior to the 
initial decision issued November 2001.  VCAA letters were 
sent in March 2004, December 2005, and May 2008.

A review of the record shows that the VCAA letter issued in 
March 2004 informed the Veteran of the type of evidence 
necessary to establish service connection, how VA would 
assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
Although this letter was untimely, the Board finds no 
prejudice to the Veteran as a result.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  In this regard, the 
Board observes that a statement of the case (SOC) or 
supplemental statement of the case (SSOC) constitutes a 
"readjudication decision" that complies with all due 
process requirements if preceded by adequate VCAA notice.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  As a matter of law, providing the Veteran with VCAA-
compliant notice prior to a readjudication "cures" any 
timing problem resulting from any deficiency in notice 
content or the lack of notice prior to an initial 
adjudication.  See id., citing Mayfield v. Nicholson, 
444 F.3d 1328, 1328 (Fed. Cir. 2006).  In the present case, 
the March 2004 VCAA letter was followed by multiple SSOCs; 
thus, any defect in timing of the notice was rendered 
harmless.

With regard to the notice requirements under Dingess/Hartman, 
no notice was provided as to disability ratings and effective 
dates.  Even so, the Board also finds no prejudice to the 
Veteran as a result of this omission.  See Bernard.  As the 
Board herein concludes that the preponderance of the evidence 
is against the Veteran's service connection claim, any 
questions as to the assignment of disability ratings and 
effective dates are rendered moot.  

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment and 
personnel records, VA medical records, and Social Security 
Administration (SSA) records were reviewed by both the AOJ 
and the Board in connection with adjudication of his claim.  
The Veteran has not identified any additional, relevant 
records that VA needs to obtain for an equitable disposition 
of the claim. 

The Board notes that the Veteran has not been afforded a VA 
examination.  However, absent evidence of an in-service 
diagnosis of PTSD, a verified in-service stressor must be of 
record in order for a diagnosis of PTSD to be assigned under 
VA regulations.  In this case, the Veteran's claimed 
stressors have not been verified.  Hence, any diagnosis of 
PTSD assigned at a VA examination would not meet the criteria 
for a diagnosis of PTSD for VA purposes.  For these reasons, 
the Board finds that a VA examination is not necessary in 
this case.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Absent evidence of an in-service diagnosis of PTSD, service 
connection for PTSD requires medical evidence of a current 
diagnosis of PTSD, credible supporting evidence that the 
claimed in-service stressor(s) occurred, and a link between 
the current diagnosis and the claimed in-service stressor(s).  
38 C.F.R. § 3.304(f); see 74 Fed. Reg. 14,491 (March 31, 
2009); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

With regard to the second PTSD element, evidence of an in-
service stressor, the evidence necessary to establish the 
claimed stressor varies depending on whether it can be 
determined that the Veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d).

If it is determined through military citation or other 
supporting evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
Veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence.  No further development or corroborative evidence 
will be deemed necessary.  See 38 C.F.R.
 § 3.304(f).

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the Veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
evidence in support of the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the Veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the Veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

The Board observes that the Veteran's service personnel 
records are negative for any decoration or award signifying 
combat and that his military occupational specialty (MOS) was 
in aircraft maintenance.  Based on the foregoing, the Board 
finds that the Veteran did not engage in combat with the 
enemy.  Therefore, as indicated above, the Veteran's lay 
testimony alone is not enough to establish the occurrence of 
the alleged stressor, and the evidence must contain 
independent statements or records supporting such occurrence.  
See Morneau; Dizoglio; West (Carlton); and Zarycki.  

The Veteran's DD Form 214 reflects that he had active service 
in Indochina for 83 days during active duty, and the Veteran 
asserts that he volunteered for deployment to Thailand in 
June 1973.  He contends that he suffers PTSD as a result of 
stressors experienced during his deployment.  Thus, he 
contends that service connection is warranted for PTSD.  

Initially, the Board observes that the Veteran has a current 
diagnosis of PTSD.  Specifically, VA treatment records show 
hospitalization for PTSD in May 2001 and most recently, a 
June 2006 VA treatment record reflects a diagnosis of chronic 
PTSD.  Therefore, the Veteran has a current diagnosis of a 
disability for which service connection may be considered.   

However, service treatment records are silent as to a 
diagnosis of PTSD; hence, the record must demonstrate that 
the Veteran has a verified in-service stressor upon which the 
PTSD diagnosis could be based.  The most specific stressor 
the Veteran has reported is the witnessing of a chemical 
spill that resulted in two airmen catching fire and the 
Veteran assisting one of the burning airmen, while TDY in 
Korat, Thailand.  The event purportedly occurred in August 
1973 or September 1973.  The Veteran personally contacted the 
Air Force Historical Research Agency (AFHRA) at Maxwell Air 
Force Base and the U.S. Pacific Command for information, to 
no avail.  Further, the Veteran supplied a printout of Thai 
Air Accidents from www.thai-aviation.net (undated), which 
documents an air accident involving the 388th Tactical 
Fighter Wing at Korat Air Force Base in December 1972; 
however, December 1972 is not only not within the time frame 
for the stressor specified by the Veteran, but was before the 
Veteran's deployment to Thailand.  

VA has also made exhaustive efforts to verify this stressor.  
The Board notes that the AOJ has attempted verification of 
the above stressor by submitting a request to the Center for 
Unit Records Research (CURR, now the U.S. Army and Joint 
Services Records Research Service), AFHRA, and the National 
Archives and Records Administration (NARA).  JSRRC responded 
that, from January 1973 to December 1973, there were no 
relevant unit records.  AFRHA again provided a negative 
response, and NARA stated that a search of Records of U.S. 
Air Force Commands, Activities, and Organizations produced no 
information pertaining to the claimed chemical spill.  Thus, 
the Veteran's claimed stressor remains unverified.  

Consequently, although the Veteran has been diagnosed with 
PTSD, the diagnosis is not based on a verified in-service 
stressor.  The Board has considered the Veteran's statements 
with regard to the etiology of his PTSD.  Laypersons are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Nevertheless, absent 
verification of a claimed stressor, the requirements for a 
service connection claim for PTSD have not been met.  
      
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for PTSD.  Therefore, his claim must be denied. 


ORDER

Service connection for PTSD is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


